(g..:.>
                                   ‘..:. -  A;!
                                  0 ........:....
         OFFICE    OF THE    ATTORNEY        GENERAL   OF TEXAS
                                AUSTIN




                           enclorlng  Judge Owdpe8ture18
                            your coarlderatloa  la coaaectloa
                         on here wbmltted:

              Artlole    ?.433of the Rerloed Statute8      porIde8 epeclfib
elly   thst the co8mIrrIoaerr        * court St e8oh AugUrt Fe?8 rhall
divide   thIr     coantlor into oonveaieat       llectloa  gceclaotr,     8nb
efter   88me we       80 eat8blIehed    publleb  the8 IO IOENBaeu8PPer        for
three veek8 IR tbr coots.             Tba lart  reateace  of wld     statute
roadrr
gonorsble             bu        J.    Ultoo,              pe ge 3


                      90        *leetUBa         peolaot           till         be formd             out OS
          two     =        -0          jUSti           p*OitiCt8          Wf     Out      Of    tb     tOVn8
          Of    tV0        Or    mOM         jU8tioe       pre0inot8.n
                                                                                                           c

                      IO ths          0088     Of Bogg v* C8mpbel1,                       48 8.Y.       (26) 515,
th8      a@Wt         SPSOifiO~ii7               h8ld      that     th8        OOrriSSiOWS’               Oourt     SOtid
Mt   008MW              W    PWtiOo                 Of WO      OF 8ON   jUStlo   peolnotr     la   OM
Wd   th0 UT              SkStiO8               +Otiu       bOX.    hd8P   th0  &bore St0tUt8,      t&
Se8810D1T8’                      SOlat         US       FOqlibd    tb bV8    l8 Uv    vOtiB#   b-8
88     th.7     ht8   jUStlO    Of tbr WI80    ~OoiUtS.                                        %‘h8~00~al881O~r8’
00-t          SbB potid      fOF l8 UaJ  VOtily   POOiMt8                                       ia th8 eOU8t7 l8
tho7      do .8
             l
             p o a leo ~.
               hthb                     -9       Of     the   RerIwd            8t8tUtoS        porider           1~ the
last     pagraph                 that        lxoept ia & ewr ti
                                                              l&otlolrr, local                                  option
l&OtiOoS m                      #rm            S&OtiORS the OftiOorrto be l                                  lmted by
t&      O~SSiQIu~S~                    SOUFt t0            hold     SlWh 8wtiOaS                     8hd p ”bo l p8-
r idlojU6
      g gUd
          s                           Omslrrirtut
                                        w                         JUago ati  tro               olerks.
                  &irtfSk 2933 Of the Rovl8ed 8tOtatorproviderthat the
l&OtiOEi preoiaOt8 l8 iOrVd by th.                                        OopliSSiOWrS                  court      -11
before the Sirrt da7 of seoh kpterber be oertl?Iedto tin tu
oolleotor of that ooumty.
                  ItlTidOat t&t the OOPi88iOWC8' COUl'tGUI-
                            28       thU8
not ror8         mew       peolaots
                      for voting purpo808 aftor 88m8 h4+e been
proridodfor la August, aad rertlfledto the tu lolloot0r.
Othor~lw, itmdd lrOotO WtOld     001UUSi08 lnd roald mot g ive
the tu oollootor uk OppOrtwIty to list th8 raters  by or IO
VOtin#        p.OlWOtS.

             Ii the oomm18810aer81         court    la their  August meeting8
desire   to 4IrIde    their county iato votfu peoinotr,               It O&IIdo
80 sad l8tsblI8h      one rotlag    precinct      ?or each jurtlce     preclact.
Thy obaatqt reduoe the aumber bclov              the aumber of juetioe       Pre-
CiWtS.     Uhea so fired       and certlilod      to the tax collector,        the
botmdsrler     of the  rotlag    preOiaCt8     cennot thereafter      be chewed,
uatll   the fOllOViOg     h&U8t.      During raid yeer,       in lll electifme,
either   special    or general,    the voter8       in the re8pective     votlw
p ec inc tr l# f-d      by the    oouI88lowrI*         court voufd    be entitle*
to rot0 oal~ la tbelr rerpeotlre peolnetr.
                                                                                  To~rr        very     traly




GWB:db